Quinn, Chief Judge
(dissenting):
Although I have no special knowledge relating to morals and ethical conduct, I am sure that all gambling is not so morally wrong that society cannot tolerate it in any of its manifold forms. Basically, insurance presents a risk that is characteristic of gambling, particularly the “one shot” type, such as that against rain on the day of a big event. Yet insurance is economically necessary, socially desirable, and almost from its beginning has received judicial sanction as a legally and morally enforceable transaction. Similarly, in recent years, churches of many faiths, veterans organizations, and various charitable institutions and social groups have conducted bingo games and sponsored raffles. Speculation in the stock and grain markets is lawful; and betting at parimutuel tracks is well established. With so many and so diverse elements of society publicly participating in these legally sanctioned forms of chance-taking for profit, it can hardly be argued that all gambling is contrary to public policy. Consequently, I disagree with the majority’s conclusion *654that playing a slot machine, where not prohibited by law, is contrary to the good morals and the public policy of the military community. I would not, therefore, reverse the accused’s conviction on the ground that the transaction underlying the checks is illegal.
As to the instructions, there is, in my opinion, merit in the accused’s contention that the law officer erred in refusing to instruct, as requested by defense counsel. In part, the accused’s defense rested on a claim that the checks were given to the club with the understanding they could be deposited for collection but not all might be paid on presentment. The club bookkeeper admitted that on at least one occasion when the accused gave him a check he told him, “[m]aybe this check will bounce, too.” He testified that he “took it as a joke,” but there is other evidence to support the defense contention that the cheeks were not accepted as ordinary commercial instruments. The bookkeeper conceded that, notwithstanding the regulations forbid the taking of IOUs from club members, such instruments were readily and frequently accepted from the accused; and these IOUs would be replaced by a check. Defense counsel requested an instruction on this aspect of the evidence. The language of the request may not have been as explicit as it should have been, but it was supported by a citation to United States v Mansfield, 22 CMR 667, which discussed the principle of law that he sought to place before the court-martial. It was sufficient to put the law officer on notice, and required that he instruct the court-martial that, to find the accused guilty as charged, it had to be satisfied beyond a reasonable doubt that the checks were accepted by the club as ordinary commercial instruments, and not as IOUs, or mere memoranda of the accused’s indebtedness to the club.
I would reverse the decision of the board of review and return the record of trial for a rehearing.